DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “311” has been used to designate both the heat insulating material, e.g., in figure 4, and the GSR measurement circuit, e.g., in figure 14(a); “312” has been used to designate both the heat insulating material, e.g., in figure 4, and the GSR driving circuit, e.g., in figure 14(a); and “313” has been used to designate both the heat insulating material, e.g., in figure 5(b), and the communication circuit, e.g., in figure 14(a). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Reference character “311” has been used to designate both the heat insulating material, e.g., in paragraph 119 of the published application, and the GSR measurement circuit, e.g., in paragraph 165 of the published application; “312” has been used to designate both the heat insulating material, e.g., in paragraph 119 of the published application, and the GSR driving circuit, e.g., in paragraph 165 of the published application; and “313” has been used to designate both the heat insulating material, e.g., in paragraph 127 of the published application, and the communication circuit, e.g., in paragraph 165 of the published application.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, it is not clear how the terms “Rth1” and “Rth2,” as recited in respective lines 2 and 5, relate to the remining elements of the claim; it is not clear if the “surface,” as recited in line 4, is referring to the surface recited in line 2; “temperatures” should be changed to --temperature-- in line 6; and it is not clear if the phrase “which is.” As recited in line 6, is referring to the measurement means.
Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A biological data measurement device in which a living organism having a first thermal resistance Rth1 from a core to a surface is a measuring object, the device comprising adding means for adding a predetermined delay time to the second temperature in order to correct a response delay of the first temperature as compared with the second temperature.

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing measuring a core temperature of a body, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/18/22